Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-62,70-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 51 and 70, it is unclear if the amounts listed are based on the sports drink as a whole or on the solid composition before dissolving in water. While the method does recite a process of consuming a sports drink, the phrase “dissolved in water” renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton(US 2014/0037830) in view of Catani(US 2007/0082114).
Regarding claims 51,57,58, Sexton teaches providing a sports drink to an athlete before, during and/or after exercise. The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Sexton teaches that the solid composition before dissolving in water comprises about 1 to about 99% active ingredients such as amino acids(paragraph 76), complex carbohydrates(paragraph 75), 
Sexton further teaches that the solid composition comprises about 0.01 to 1 wt% alginate(paragraph 126) and pectin(paragraph 167). The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Therefore, the drink would comprise 0.00001 to 0.6wt% alginate(0.01*0.001-*0.60), which overlaps the claimed amount of 0.05 to 0.3wt% alginate and renders it obvious.
Sexton is silent on the amount of pectin present in the composition. However, teaches a Catani beverage composition to be taken with an exercise program comprising a combination of alginate and pectin in order to increase satiety(abstract, paragraph 73). Catani teaches that the fluid composition comprises about 0.3% to about 5% by weight of a combination of alginate and pectin, with a ratio of alginate to pectin being about 8:1 to about 1:8(paragraphs 49 and 50). Catani teaches that the pectin is ideally in the form of high methoxy(HM pectin)(paragraph 24) and the alginate is in the form of high guluronate acid (high G) alginate(paragraph 18). 
	When accounting for the about 8:1 to about 1:8 ratio of alginate the pectin, the sports drink as a whole would comprise about 0.03-4.4% alginate and about 0.03-4.4% pectin, both amounts overlapping the claimed amounts of 0.05 to 0.3wt% alginate and 0.03 to 0.5wt % pectin and rendering them obvious. It would have been obvious to 
[0005]Understanding the body's ability to absorb and process carbohydrates and other nutrients for maximal performance output has been studied by many. In 2003, the International Olympic Committee on Nutrition for Athletes issued a position stating that a high carbohydrate diet in the days before competition helps enhance performance, particularly when exercise lasts longer than about 60 min and that athletes should aim to achieve carbohydrate intakes that meet the fuel requirements of their training programs and also adequately replace their carbohydrate stores during recovery between training sessions and competition. However, this is a difficult task, especially for athletes in training who need a sustained supply of carbohydrates and other nutrients without the drawback of an intake of large amounts or smaller amounts but at more regular intervals, of food in order to meet the dietary requirements necessary to maintain enhanced performance. 
[0006] There is thus a need in the art to provide a sustained and controlled supply of carbohydrates and other nutrients to individuals without the necessity of intake of excess food and snacks. 
	Therefore, the satiety increasing effect of the pectin and alginate composition of Catani would help an athlete stay satiated so they do not intake too many unnecessary calories and only receive the needed carbohydrates from the sports drink. Furthermore, the satiety increasing effect of the composition of Catani would be beneficial to athletes since many athletes are either losing or maintaining weight for optimum performance. 
	Regarding claim 52, Catani renders obvious including 0.03-4.4% alginate in the sports drink of Sexton(see claim 51 above), which overlaps the claimed range of 0.05 to 0.15wt% and renders it obvious. 

Regarding claim 54, Catani renders obvious including 0.03-4.4% alginate in the sports drink of Sexton(see claim 51 above), which overlaps the claimed range of less than 0.25wt% and renders it obvious.
Regarding claim 55, Sexton teaches providing a sports drink to an athlete before, during and/or after exercise. The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Sexton teaches that the solid composition before dissolving in water comprises about 40 to 60 wt% sugars(paragraph 75). Therefore, the drink as a whole comprises 0.04-36wt%(40*0.001-60*0.60) active ingredients such as amino acids, complex carbohydrates, or sugar, which overlaps the claimed range of 7 to 18wt% of active ingredients and renders it obvious. 
Regarding claim 56, Sexton teaches providing a sports drink to an athlete before, during and/or after exercise. The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Sexton teaches that the solid composition before dissolving in water comprises about 1 to about 99% active ingredients such complex carbohydrates(paragraph 75) and/or sugars(paragraph 75). Therefore, the drink as a whole comprises 0.001-59.4wt%(1*0.001-99*0.60) complex carbohydrates and sugars.

Regarding claim 59, Sexton teaches that the sugars can be in the form of glucose, sucrose and fructose(paragraph 75).
Regarding claims 60 and 61, Sexton teaches that the complex carbohydrates can include maltodextrin(paragraph 75).
Regarding claim 62, Sexton teaches that the sports drink can comprise electrolytes include sodium, potassium, magnesium, chloride, calcium, bicarbonate, phosphate, and sulfate(paragraph 28).
Regarding claims 63,64, Sexton teaches a method for providing carbohydrates to an athlete comprising:
Dissolving a solid composition in water to produce a sports drink, wherein the solid composition comprises(paragraph 98)
i)about 0.01 to 1wt% alginate(paragraph 126)
ii)pectin (paragraph 167)
iii)About 1 to about 99% active ingredients such as amino acids(paragraph 76), complex carbohydrates(paragraph 75), and/or sugars(paragraph 75), 

	   Sexton is silent on the amount of pectin present in the composition. However, teaches a Catani beverage composition to be taken with an exercise program comprising a combination of alginate and pectin in order to increase satiety(abstract, paragraph 73). Catani teaches that the fluid composition comprises about 0.3% to about 5% by weight of a combination of alginate and pectin, with a ratio of alginate to pectin being about 8:1 to about 1:8(paragraphs 49 and 50). Catani teaches that the pectin is ideally in the form of high methoxy(HM pectin)(paragraph 24) and the alginate is in the form of high guluronate acid (high G) alginate(paragraph 18). 
	Sexton teaches forming the beverage by dissolving 0.1 to 60wt% of the solid composition in water(paragraph 98). Therefore, when adding the about 0.3 to about 5% alginate and pectin into the beverage of Sexton, the solid composition(before addition of water) would comprise 0.5-100%(0.3/60-5/5) alginate and pectin. Using the 8:1 to 1:8 alginate to pectin ratio, the solid composition would comprise 0.06-89% alginate and 0.06-89% pectin. 
	It would have been obvious to include 0.06-89% high G alginate and 0.06-89% high methoxy pectin in the solid composition of Sexton in order to increase satiety for the consumer. Sexton teaches that 
[0005]Understanding the body's ability to absorb and process carbohydrates and other nutrients for maximal performance output has been studied by many. In 2003, the International Olympic Committee on Nutrition for Athletes issued a position stating that a high carbohydrate diet in the days before competition helps enhance performance, particularly when exercise lasts longer than about 60 min and that athletes should aim to achieve carbohydrate intakes that meet the fuel requirements of their training programs and also adequately replace their carbohydrate stores during recovery between training sessions and competition. However, this is a difficult 
[0006] There is thus a need in the art to provide a sustained and controlled supply of carbohydrates and other nutrients to individuals without the necessity of intake of excess food and snacks. 
	Therefore, the satiety increasing effect of the pectin and alginate composition of Catani would help an athlete stay satiated so they do not intake too many unnecessary calories and only receive the needed carbohydrates from the sports drink. Furthermore, the satiety increasing effect of the composition of Catani would be beneficial to athletes since many athletes are either losing or maintaining weight for optimum performance. 
Regarding claim 65, Sexton teaches that the solid composition can comprise 15 wt% to 85wt% sugar(paragraph 75), which overlaps the claimed range of 25 to 95 wt %. and renders it obvious. 
Regarding claim 66, Sexton teaches that the solid composition can comprise about 30 wt% to 75wt% sugar(paragraph 75), which overlaps the claimed range of 30 to 75 wt % and renders it obvious. 
Regarding claim 67, Sexton teaches that the solid composition can comprise about 30 wt% to 75wt% complex carbohydrates(paragraph 75), which overlaps the claimed range of up to 80 wt % and renders it obvious. 

Regarding claim 69, Sexton teaches that the sports drink can comprise mineral salts that include sodium, potassium, magnesium, chloride, calcium, bicarbonate, phosphate, and sulfate(paragraph 28).
Regarding claims 70,75,76, Sexton teaches providing a sports drink to an athlete before, during and/or after exercise. The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Sexton teaches that the solid composition before dissolving in water comprises about 1 to about 99% active ingredients such as amino acids(paragraph 76), complex carbohydrates(paragraph 75), and/or sugars(paragraph 75). Therefore, the drink as a whole comprises 0.001-59.4wt%(1*0.001-99*0.60) active ingredients such as amino acids, complex carbohydrates, or sugar, which overlaps the claimed amount of 5 to 25wt% active ingredients consisting of sugars and complex carbohydrates.
Sexton teaches that the sports drink can comprise a combination of complex carbohydrates and sugars in a total amount of 0.001-59.4wt% but not specifically 4 to 25wt% sugars and 4 to 9wt% complex carbohydrates as claimed. However, since the purpose of the sugars and carbohydrates is to provide energy to the athlete, it would have been obvious to adjust the amount of sugars and carbohydrates depending on the energy needs of the athlete. 

Sexton further teaches that the solid composition comprises about 0.01 to 1 wt% alginate and pectin. The drink is formed by dissolving 0.1-60% of the solid composition in water to form a drink(paragraph 98). Therefore, the drink would comprise 0.00001 to 0.6wt% alginate(0.01*0.001-*0.60), which overlaps the claimed amount of 0.05 to 0.3wt% alginate and renders it obvious.
Sexton is silent on the amount of pectin present in the composition. However, teaches a Catani beverage composition to be taken with an exercise program comprising a combination of alginate and pectin in order to increase satiety(abstract, paragraph 73). Catani teaches that the fluid composition comprises about 0.3% to about 5% by weight of a combination of alginate and pectin, with a ratio of alginate to pectin being about 8:1 to about 1:8(paragraphs 49 and 50). Catani teaches that the pectin is ideally in the form of high methoxy(HM pectin)(paragraph 24) and the alginate is in the form of high guluronate acid (high G) alginate(paragraph 18). 
	When accounting for the about 8:1 to about 1:8 ratio of alginate the pectin, the sports drink as a whole would comprise about 0.03-4.4% alginate and about 0.03-4.4% pectin, both amounts overlapping the claimed amounts of 0.05 to 0.3wt% alginate and 0.03 to 0.5wt pectin and rendering them obvious.  It would have been obvious to include 0.03-4.4% high G alginate and 0.03-4.4% high methoxy pectin to the sports drink of Sexton in order to increase satiety for the consumer. Sexton teaches that 
[0005]Understanding the body's ability to absorb and process carbohydrates and other nutrients for maximal performance output has been studied by many. In 2003, the International Olympic Committee on Nutrition for Athletes issued a position stating that a high carbohydrate diet in the days 
[0006] There is thus a need in the art to provide a sustained and controlled supply of carbohydrates and other nutrients to individuals without the necessity of intake of excess food and snacks. 
	Therefore, the satiety increasing effect of the pectin and alginate composition of Catani would help an athlete stay satiated so they do not intake too many unnecessary calories and only receive the needed carbohydrates from the sports drink. Furthermore, the satiety increasing effect of the composition of Catani would be beneficial to athletes since many athletes are either losing or maintaining weight for optimum performance. 
Regarding claim 71, Catani renders obvious including 0.03-4.4% alginate in the sports drink of Sexton(see claim 70 above), which overlaps the claimed range of 0.05 to 0.15wt% and renders it obvious. 
Regarding claim 72, Catani renders obvious including 0.03-4.4% pectin in the sports drink of Sexton(see claim 70 above), which overlaps the claimed range of 0.03 to 0.2wt% and renders it obvious.
Regarding claim 73, Catani renders obvious including 0.03-4.4% alginate in the sports drink of Sexton(see claim 70 above), which overlaps the claimed range of less than 0.25wt% and renders it obvious.

Regarding claim 77, Sexton teaches that the sugars can be in the form of glucose, sucrose and fructose(paragraph 75).
Regarding claims 78 and 79, Sexton teaches that the complex carbohydrates can include maltodextrin(paragraph 75).
Regarding claim 80, Sexton teaches that the sports drink can comprise mineral salts that include sodium, potassium, magnesium, chloride, calcium, bicarbonate, phosphate, and sulfate(paragraph 28).

Response to Amendment
The declaration under 37 CFR 1.132 filed 2/23/2021 is insufficient to overcome the rejection of claims 51-80 based upon Sexton in view of Catani as set forth in the last Office action because:  
	The declaration is not persuasive because the effect of preventing nausea and intestinal discomfort through the use of hydrogels while taking in a high amount of 
	Furthermore, the applicant’s results are not commensurate in scope with the independent claims. Specifically, the inventive composition in the declaration comprises a specific blend of glucose, fructose, maltodextrin, high methoxy pectin and high G alginate. The claimed composition broadly comprises pectin, alginate, and active substances consisting of sugars, carbohydrates, and amino acids. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
See response to declaration above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791